DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a supporting layer supporting the flexible display screen and maintaining the flexible display screen in a  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 8-9, 11, 17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JANG et al (US 2016/0165697 A1) in view of LEE (US 2019/0121479 A1).
As to claim 1: Jang discloses a touch screen (Figs. 1-8, “a touch screen”; Abstract), comprising: 
a flexible display screen (Figs. 1-8, a flexible display screen; ¶0065); 
a supporting layer supporting the flexible display screen and maintaining the flexible display screen in a bending state (Figs. 1-5, “a supporting layer 250” supporting the flexible display screen and maintaining the flexible display screen in a bending state; ¶0037-0058), comprising: 
a first surface, connected with a back surface of the flexible display screen (Fig. 3 shows a first surface, connected with a back surface of the flexible display screen); 
a second surface opposite to the first surface (Fig. 3 shows (Fig. 3 shows a first surface, connected with a back surface of the flexible display screen); and 
a light transmitting hole communicating the first surface and the second surface (Fig. 3 shows “a light transmitting hole 240” communicating the first surface and the second surface; ¶0054); and 
a transparent supporting member supporting the flexible display screen together with the supporting layer (Fig. 3, “a transparent supporting member 200” supporting the flexible display screen together with the supporting layer; ¶0037-0056), wherein at least a part of the transparent supporting member is disposed in the light transmitting hole (Fig. 3 shows a part of the transparent supporting member 200 is disposed in the light transmitting hole 240), the at least a part of the transparent supporting member includes 
Jang does not expressly disclose at least a part of the end of the supporting member is flush with the first surface. However, Lee teaches a flexible touch display screen comprises a supporting layer disposed on the back surface of the flexible touch display screen, wherein the supporting layer comprises a first surface, a second surface, and a hole between the first surface and the second surface, and a supporting member comprises at least a part of the supporting member is disposed in the hole, the at least part of an end of the supporting member is flush with the first surface (Fig. 6, a touch display screen comprises “a supporting layer PLN” disposed on a back surface of the flexible display screen, wherein the supporting layer comprises a first surface, a second surface, and a hole between the first surface and the second surface, and “a supporting member 630, Pi” comprises at least a part of the supporting member is disposed in the hole, the at least part of an end of the supporting member is flush with the back surface of the flexible display screen, wherein the insulating layer 630 disposed in the hole of the supporting layer; Abstract, ¶0061-0068). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang to implement at least end of the supporting member is flush with the first surface as taught by Lee. The motivation would have been in order to enable touch recognition in a display panel structure including a bent area that is bent in an outer area of a display panel (Lee: ¶0007-0008).
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior art Jang and Lee further disclose claim limitation of the end of the supporting member in the light 
As to claim 5: Jang discloses the supporting member and the supporting layer are integrally formed (Fig. 3 shows the supporting member and the supporting layer are integrally formed).  
As to claim 6: Claim 6 is a dependent claim of claim 1. The prior art Lee further discloses claim limitation of the supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and 2ATTY DOCKET NO.: 165308.00055 the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface (Lee: Fig. 6 shows the supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and 2ATTY DOCKET NO.: 165308.00055 the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface). In addition, the same motivation is used as the rejection of claim 6.  
As to claim 8: Claim 8 is a dependent claim of claim 6. The prior art Lee further discloses claim limitation of the first supporting portion is partially disposed in the light transmitting hole, and bottom surfaces of both the first supporting portion and the second supporting portion which are away from the second surface of the supporting layer are flush (Lee: Fig. 8 shows the first supporting portion is partially disposed in the 
As to claim 9: Jang discloses a first adhesive layer is disposed between the flexible display screen and the supporting layer, and the first adhesive layer comprises a light transmitting adhesive layer that corresponds to the light transmitting hole (Fig. 3, a first adhesive layer is disposed between the flexible display screen and the supporting layer, and the first adhesive layer comprises a light transmitting adhesive layer that corresponds to the light transmitting hole, wherein the surface of the supporting layer represents a first adhesive layer).
As to claim 11: Jang discloses a protective film disposed on a display surface of the flexible display screen which is opposite to the back surface (Fig. 3, “a protective film 510” disposed on a display surface of the flexible display screen which is opposite to the back surface; ¶0083).
As to claim 17: Claim 17 is another version claim of claim 1. The combination prior arts Jang and Lee further disclose a terminal device, comprising a touch screen (Jang: Figs. 1-8, a terminal device, comprising a touch screen; Abstract; Lee: Fig. 6, a terminal device, comprising a touch screen; Abstract) that comprises: 
a flexible display screen (Figs. 1-8, a flexible display screen; Abstract, ¶0065; Lee: Fig. 6, a flexible display screen; Abstract); 
a supporting layer supporting the flexible display screen and maintaining the flexible display screen in a bending state, comprising: a first surface, connected with a back surface of the flexible display screen; a second surface opposite to the first 
a transparent supporting member supporting the flexible display screen together with the supporting layer, wherein at least a part of the transparent supporting member is disposed in the light transmitting hole, the at least a part of the transparent supporting member includes an end of the supporting member, and at least a part of the end of the supporting member is flush with the first surface (Jang: Fig. 3 shows “a transparent supporting member 200” supporting the flexible display screen together with the supporting layer 250, wherein at least a part of the transparent supporting member is disposed in the light transmitting hole, the at least a part of the transparent supporting member includes an end of the supporting member, and at least a part of the supporting layer is flush with the back surface of the flexible display screen; Lee: Fig. 6, “a supporting member 630, Pi” supporting the flexible display screen together with the supporting layer PLN, wherein at least a part of the transparent supporting member is 
As to claim 20: Jang discloses the supporting member and the supporting layer are integrally formed (Fig. 3 shows the supporting member and the supporting layer are integrally formed).  
As to claim 21: Claim 21 is a dependent claim of claim 1. The prior arts Jang and Lee further disclose claim limitation of by disposing the at least a part of the transparent supporting member in the light transmitting hole of the supporting layer (Jang: Fig. 3, disposing the at least a part of the transparent supporting member in the light transmitting hole of the supporting layer; Lee: Fig. 6, disposing the at least a part of the supporting member in the hole of the supporting layer), and by flushing the at least a part of the end of the transparent supporting member with the first surface of the supporting layer (Jang: Fig. 3, the supporting layer is flush with the back surface of the flexible touch display screen; Lee: Fig. 6, t by flushing the at least a part of the end of the supporting member with the first surface of the supporting layer), a depression, which forms on a display surface of the flexible display screen when the display surface corresponding to the light transmitting hole is pressed, is avoided (Jang: Fig. 5 shows a depression, which forms on a display surface of the flexible display screen when the display surface corresponding to the light transmitting hole is pressed, is avoided, wherein the light transmitting hole is located in folding area to avoid user pressed on the folding area flexible touch display screen to perform an operation of the touch input; . 

Claim(s) 3-4, 7, 10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JANG et al (US 2016/0165697 A1) in view of LEE (US 2019/0121479 A1), hereinafter Jangs as applied to claims 1, 6, 17 above, and further in view of He et al (US 2018/0005005 A1).
As to claim 3: Jangs does not expressly disclose the supporting member is connected with the light transmitting hole through a transparent first adhesive member. However, He teaches a flexible touch display screen comprises multiple stacking layers, wherein each of stacking layers are connected by one of a plurality of transparent adhesive members (Figs. 20A-35; ¶0063, 0186). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jangs to apply a first transparent adhesive member between the supporting member and the light transmitting hole, such that the supporting member is connected with the light transmitting hole through a transparent first adhesive member as taught by He. The motivation would have been in order to form a touch screen by stacking multiple layers with the transparent adhesive members (He: ¶0186).
As to claim 4: Claim 4 is a dependent claim of claim 3. The prior arts Jang, Lee, and He further disclose claim limitation of an end of the first adhesive member that is close to the flexible display screen is flush with the first surface (Jang: Fig. 3, the flexible display screen is flush with the first surface; Lee: Fig. 6, the flexible display screen is 
As to claim 7: Jangs does not expressly disclose the second supporting portion is connected with the second surface through a second adhesive member. However, He teaches a flexible touch display screen comprises multiple stacking layers, wherein each of stacking layers are connected by one of a plurality of transparent adhesive members (Figs. 20A-35; ¶0063, 0186). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jangs to apply a second transparent adhesive member between the supporting member and the light transmitting hole, such that the second supporting portion is connected with the second surface through a second adhesive member as taught by He. The motivation would have been in order to form a touch screen by stacking multiple layers with the transparent adhesive members (He: ¶0186).  
As to claim 10: Jangs does not expressly disclose a transparent second adhesive layer is disposed between the flexible display screen and the supporting layer. However, He teaches a flexible touch display screen comprises multiple stacking layers, wherein each of stacking layers are connected by one of a plurality of transparent adhesive members (Figs. 20A-35; ¶0063, 0186). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jangs to apply a transparent second adhesive layer between the flexible display screen and the supporting layer as taught by He. The motivation would have been in order to form a touch screen by stacking multiple layers with the transparent adhesive members (He: ¶0186).  
As to claim 18: Claim 18 is a dependent claim of claim 17. The prior arts Jang and Lee further disclose claim limitation of the end of the supporting member in the light transmitting hole is entirely flush with the first surface (Jang: Fig. 3 shows the first surface of the supporting layer is entirely flush with the back surface of the flexible touch display screen; Lee: Fig. 6 shows he end of the supporting member in the light transmitting hole is entirely flush with the back surface of the flexible touch display screen). 
Jangs does not expressly disclose the supporting member is connected with the light transmitting hole through a transparent first adhesive member. However, He teaches a flexible touch display screen comprises multiple stacking layers, wherein each of stacking layers are connected by one of a plurality of transparent adhesive members (Figs. 20A-35; ¶0063, 0186). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jangs to apply a transparent first adhesive member between the flexible display screen and the supporting member, such that the supporting member is connected with the light transmitting hole through a transparent first adhesive member as taught by He. The motivation would have been in order to form a touch screen by stacking multiple layers with the transparent adhesive members (He: ¶0186).  
 As to claim 19: Claim 19 is a dependent claim of claim 17. The prior arts Jang, Lee, and He further disclose claim limitation of an end of the first adhesive member that is close to the flexible display screen is flush with the first surface (Jang: Fig. 3 shows the first surface of the supporting layer is entirely flush with the back surface of the flexible touch display screen; Lee: Fig. 6 shows he end of the supporting member in the .  

Response to Arguments
Applicant’s arguments filed on July 8, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693